Exhibit 10.7

 

Actinium Pharmaceuticals, Inc.

Confidential

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into on May 22, 2017 (the
“Effective Date”) by and between Actinium Pharmaceuticals, Inc., a Delaware
corporation with a business address at 275 Madison Avenue, 7th Floor, New York,
NY 10016 (the “Company”), and Dragan Cicic (“Consultant”).

 

WHEREAS, the Company desires that Consultant provide consulting services to
assist the Company with the series describe on Schedule 1 (collectively referred
to as the “Services”); and

 

WHEREAS, Consultant has the requisite knowledge and experience to provide the
Services;

 

NOW, THEREFORE, the Company and Consultant agree as follows:

 

1. Activities. The Services shall be conducted according to the scope set forth
herein.

 

2. Project Materials and Consultant Services.

 

2.1 The Company will from time to time provide Consultant with access to product
information and documents, as well as reports and experimental data and other
information, so as to enable Consultant to provide the Services.

 

2.2 Consultant agrees to communicate to the Company, its designees, successors,
legal representatives or assigns, any facts or other information known to
Consultant relating to the Services.

 

2.3 Consultant will provide to the Company weekly reports pertaining to the
services performed under this Agreement. Consultant agrees to adhere to
professional record keeping standards and such record keeping reports shall
belong to the Company.

 

3. Reasonable Efforts. Consultant agrees to use all reasonable efforts to
provide the Services required under this Agreement within a reasonable time
period. Consultant shall perform Services conscientiously and in a professional
manner, and devote his/h best efforts and abilities thereto. Consultant shall
observe all policies and procedures of the Company.

 

4. Compliance with Laws/No Conflicting Agreement. The Services will be provided
in accordance with, and Consultant will comply with, all federal, state, and
local laws and regulations applicable to the Services. Consultant represents and
warrants that Consultant is not a party to any existing agreement that would
prevent Consultant from entering into and performing its obligations under this
Agreement in accordance with its terms. Consultant shall not enter into any
agreement that is in conflict with, or that would prohibit or impair the
performance of, Consultant’s obligations under this Agreement in accordance with
its terms.

 



Actinium-Consulting Agreement

Page 1 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

5. Payments and Expenses

 

5.1. Service Fee. In consideration of the Services to be performed under this
Agreement, the Company shall provide compensation to Consultant for his
activities hereunder in the amount of (US $70,750) (“Service Fee”). The Service
Fee shall be payable in bi-weekly installments over a period starting on May 22,
2017 and ending on August 21, 2017.

 

5.2. Expenses. In addition to the Service Fees referenced in paragraph 5.1
above, the Company will reimburse Consultant for reasonable and customary
travel, lodging and out-of-pocket expenses incurred, in each case at the
Company’s written request, in connection with the performance of the Services.
The Company will not be liable for payment of any travel, lodging or
out-of-pocket expenses incurred by Consultant without the prior written
authorization of the Company.

 

5.3. Payment Method.

 

The Service Fee payments shall be tendered in the form of checks payable to
Dragan Cicic, and sent to Consultant at the following address via First Class
U.S. mail: 393 17th Street, Apt 1A, Brooklyn, NY 11215

 

6. Independent Contractor. Consultant’s relationship to the Company under this
Agreement shall be that of an independent contractor and not an agent, joint
venturer, or partner of the Company. Consultant will be responsible for all
applicable federal, state and local withholding taxes and unemployment taxes, as
well as social security, state disability insurance, workers’ compensation and
all other payroll charges payable to, or on behalf of, Consultant.

 

7. Debarment and Exclusion.  Consultant represents, warrants and covenants that
for the term of this Agreement, Consultant is not:

 

a) debarred under Section 306(a) or 306(b) of the United States Federal Food,
Drug and Cosmetic Act, as may be amended and supplemented from time to time
(“FDCA”);

 

b) has not been charged with, or convicted of, any felony or misdemeanor within
the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(l)-(3), and is not proposed for
exclusion during the term of this Agreement;

 

c) is not excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any Federal or State health care programs
(including convicted of a criminal offense that falls within the scope of 42
U.S.C. §1320a-7 but is not yet excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any Federal procurement or
non-procurement programs.

 

Notwithstanding any provision in this Agreement to the contrary, the Company may
immediately terminate this Agreement if Consultant violates any of the
provisions of this paragraph 7. Consultant will notify the Company immediately,
but in no event later than five (5) business days, after obtaining knowledge of
any such exclusion, debarment, suspension or other ineligibility occurring
during the term of this Agreement, or if any action or investigation is pending.

 



Actinium-Consulting Agreement

Page 2 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

8. Effective Date and Term. The term of this Agreement shall begin on the
Effective Date and shall continue for three (3) months thereafter unless earlier
terminated pursuant to Section 9 (the period from the Effective Date through and
including the termination date is the “Term”).

 

9. Termination. Either party may terminate Consultant’s services at any time and
for any reason or no reason, upon 5 days written notice. If the Term is less
than three (3) months, then the fee set forth in Section 5.1 shall be prorated.

 

10. The primary contact at the Company for this Agreement is its Executive
Chairman or designee.

 

11. Data and Reporting. All written materials, comments, critiques, conclusions,
data, analyses, models, graphs, equations, statistical methodologies and other
relevant information generated or utilized by Consultant during and pursuant to
performing the Services will be promptly and fully disclosed to the Company, and
shall be freely usable in all respects by the Company consistent with good
business judgment and in the Company’s sole discretion. Subject to the
provisions of Paragraph 12 below, Consultant shall be free to maintain a single
archival copy of all materials generated by Consultant and related to the
Services.

 

12. Confidential Information.

 

12.1. “Confidential Information” means all information provided by or on behalf
of the Company to Consultant or generated by Consultant during and pursuant to
performing the Services hereunder, whether in written or oral form.

 

12.2. Consultant shall use the Confidential Information solely for the purpose
of performing the Services pursuant to this Agreement. Consultant shall keep all
Confidential Information in confidence, and shall not disclose the Confidential
Information to anyone. Consultant shall not disclose any Confidential
Information (including through lecture, presentation, manuscript, abstract,
poster or any other publication) without prior written authorization from the
Company. This provision shall remain in effect for five (5) years following the
termination of this Agreement.

 



Actinium-Consulting Agreement

Page 3 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

12.3. Specifically excepted from the definition of Confidential Information is
all information that:

 

a) is already known by Consultant at the time of disclosure by the Company as
demonstrated by prior written records, and that is not the subject of a separate
confidentiality agreement between the Company and Consultant; or

 

b) is already available or becomes available in print or other tangible form to
the public through no fault of the Consultant;

 

c) is received by the Consultant from a third party who has the right to
disclose it, and who did not receive it, directly or indirectly, from the
Company; or

 

d) is independently developed by Consultant without use of, reference to or
reliance on in any manner whatsoever the Confidential Information or any
information that is the subject of a separate confidentiality agreement between
the Company and Consultant.

 

12.4. Consultant agrees not to make copies of any the Company’s disclosures or
other Confidential Information other than those copies required by Consultant to
perform the Services pursuant to this Agreement. Upon the Company’s request,
Consultant shall return to the Company all such information, including any
copies thereof.

 

12.5. In the event that any Confidential Information is required to be disclosed
pursuant to any judicial or government request, requirement or order, Consultant
shall take reasonable steps to provide the Company with sufficient prior notice
in order to allow the Company to contest such request, requirement or order. In
such event, Consultant will cooperate reasonably with the Company, at the
Company’s expense, in seeking confidential treatment of such requested or
compelled disclosure.

 

13. Publication. Consultant shall not use any Confidential Information or the
results of the Services for teaching, research, education, clinical or
publication purposes without the prior written consent of the Company.

 

14. Intellectual Property

 

14.1. Assignment of Inventions. Consultant shall promptly make full written
disclosure to the Company, shall hold in trust for the sole right and benefit of
the Company, and hereby assigns, transfers and conveys to the Company, or its
designee, all of Consultant’s worldwide right, title and interest in and to any
and all inventions, original works of authorship, findings, conclusions, data,
discoveries, developments, concepts, improvements, trade secrets, techniques,
processes and know-how, whether or not patentable or registrable under patent,
copyright or similar laws, that Consultant may solely or jointly conceive,
develop or reduce to practice, or cause to be conceived, developed or reduced to
practice, in the performance of the Services or that result, to any extent, from
use of the Company’s premises or property (collectively, the “Inventions”),
including any and all moral rights and intellectual property rights inherent
therein and appurtenant thereto, including, but not limited to, all patent
rights, copyrights, trademarks, know-how and trade secrets and the rights to
apply for the same (collectively, “Intellectual Property Rights”). Consultant
further acknowledges and agrees that all original works of authorship that are
made by Consultant (solely or jointly with others) in the performance of the
Services (a “Work”) and that are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act. However, to
the extent that any Work may not, by operation of any applicable law, be a work
made for hire, Consultant hereby assigns, transfers and conveys to the Company
all of Consultant’s worldwide right, title and interest in and to such Work,
including all Intellectual Property Rights relating thereto. Consultant will
assist the Company, if requested by the Company, in processing patent
applications and assisting with other Intellectual Property matters beyond 12
weeks consulting period at an hourly rate of $250 paid to Consultant plus all
expenses.

 



Actinium-Consulting Agreement

Page 4 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

14.2 Consultant acknowledges that he is under no obligation, and will be under
no obligation, to assign his rights, if any, in the Intellectual Property to any
other party. Consultant has not made any agreements, assignments, covenants or
encumbrances inconsistent with the provisions of this Agreement and will not
enter into any such agreements, assignments, covenants or encumbrances during
the Term of this Agreement, unless instructed to do so by the Company, or
expressly permitted to do so by the Company.

 

14.3. Consultant agrees to assist the Company, at the Company’s expense, in
preparing or supporting any applications for patent term extension (both
domestic and foreign), and in preparing and prosecuting any and all applications
for intellectual property protection, both domestic and foreign, on any and all
Intellectual Property which the Company decides, in its sole discretion, to
protect in accordance with this Paragraph 14.

 

14.4. Consultant agrees to communicate to the Company, its designees,
successors, legal representatives or assigns, any facts or other information
known to Consultant relating to any of said Intellectual Property. Consultant
also agrees to testify in any subsequent legal proceeding, sign any and all
lawful papers, execute any and all provisional, parent, divisional, continuing,
reissue and foreign applications, make all rightful oaths and declarations, and
generally do everything possible to assist the Company, its designees,
successors, legal representatives or assigns, at the Company’s expense, to
obtain, maintain, defend, extend, and enforce said Intellectual Property in any
and all countries worldwide at the Company’s sole discretion.

 



Actinium-Consulting Agreement

Page 5 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

14.5 Further Assurances. Upon the request and at the expense of the Company,
Consultant shall execute and deliver any and all instruments and documents and
take such other acts as may be necessary or desirable to document the assignment
and transfer described in Section 5.1 or to enable the Company to secure its
rights in the Inventions, Works and Intellectual Property Rights relating
thereto in any and all jurisdictions, or to apply for, prosecute and enforce
Intellectual Property Rights in any and all jurisdictions with respect to any
Inventions or Works, or to obtain any extension, validation, re-issue,
continuance or renewal of any such Intellectual Property Right. Without limiting
the foregoing, Consultant shall disclose to the Company all pertinent
information and data with respect thereto and shall execute all applications,
specifications, oaths and all other instruments which the Company deems
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company the sole and exclusive right, title and interest in
and to such Inventions, Works and any Intellectual Property Rights relating
thereto. If the Company is unable for any other reason to secure Consultant’s
signature to apply for or to pursue any application for any United States or
foreign patent, trademark, copyright or other registration covering Inventions
or Works assigned to the Company hereunder, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney in fact, to act for and in Consultant’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or trademark, copyright or other registrations thereon with the same
legal force and effect as if executed by Consultant.

 

15. The Company agrees that Consultant’s services are provided without
representation or warranty pf any kind. The Company acknowledges that drug
development carries inherent risks and that no particular work product or
business result is guaranteed under this Agreement.

 

16. Use of a Party’s Name. Neither party (Company or Consultant) will, without
the prior written consent of the other party, use in advertising, publicity, or
otherwise, the name, trademark, logo, symbol, or other image of the other party
or that party’s employee(s) or agent(s).

 

17. Adverse Event Reporting. As part of doing business with the Company,
Consultant agrees to assist the Company in ensuring that any Adverse Events
(AEs) or Product Complaints (PCs) involving the Company’s products that
Consultant becomes aware of are appropriately reported.

 



Actinium-Consulting Agreement

Page 6 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

18. Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing and will be deemed given as of the date it is
received by the receiving party. Notice shall be given to the parties at the
addresses listed below:

 

  As to Consultant: Dragan Cicic

  393 17th Street Apt 1A

  Brooklyn NY 11215

 

  As to the Company: Actinium Pharmaceuticals, Inc.

  757 Madison Avenue, 7th Floor

  New York, NY 10016

  Attn: Executive Chairman

 

19. Modification. Any alteration, modification, or amendment to this Agreement
must be in writing and signed by both parties.

 

20. Assignment. Consultant may not assign any of its rights or obligations under
this Agreement without the prior written consent of the Company. The Company may
freely assign any of its rights and obligations under this Agreement to any of
its Associated Companies.1 No assignment shall relieve either party of the
performance of any accrued obligation that such party may have under this
Agreement.

 

21. Force Majeure. Neither party shall be liable for any delay or failure to
perform as required by this Agreement to the extent that such delay or failure
to perform is caused by circumstances reasonably beyond either party’s control,
including without limitation labor disputes, accidents, any law, order or
requirement of any governmental agency or authority, civil disorders or
commotions, acts of aggression, fire or other casualty, strikes, acts of God,
explosions, or material shortages. Performance time shall be considered extended
for a period of time equivalent to the time lost because of any such delay or
failure to perform; however, in any event, this extension of time shall not
exceed fifteen (15) days unless the parties agree otherwise in writing.

 

22. Applicable Law. This Agreement will in all respects be governed by, and
interpreted, construed and enforced in accordance with, the laws of the State of
New York. The parties further agree that any action or proceeding arising out of
or in connection with this Agreement will be venued in a federal or state court
of appropriate venue and subject matter jurisdiction located in the State of New
York. Each party hereto irrevocably consents to the personal jurisdiction of the
courts in the State of New York.

 

23. IRS EIN and W-9. Consultant will complete and submit to the Company a US
Internal Revenue W-9 Form. Consultant acknowledges that the Company will rely
upon the foregoing certification in filing certain documents and instruments
required by law in connection with this Agreement, including, without
limitation, Form 1099 under the Internal Revenue Code of 1986, as amended (or
any successor form).

 

24. Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise in any one or more instances, shall be deemed to
be, or be construed as, a further or continuing waiver of any such term,
provision, or condition, or of any other term, provision or condition of this
Agreement.

 

25. Entire Agreement. This Agreement, together with all Exhibits, constitutes
the entire agreement between the parties with respect to the subject matter
contained herein. This Agreement supersedes all prior understandings and
agreements between the parties with respect to the subject matter contained
herein. For the avoidance of doubt, the separation and Settlement Agreement
dated May 12, 2017 remains in full force and effect. This Agreement and the
rights and obligations set forth herein may not be modified, amended or waived,
whether in whole or in part, except by a writing signed by both parties.

 



 

1 As used in this Agreement, “Associated Company(ies)” shall mean any person,
firm, trust, partnership, corporation, company or other entity or combination
thereof, which directly or indirectly (a) controls a party (b) is controlled by
a party or (c) is under common control with a party. The terms “control” and
“controlled” meaning ownership of fifty percent (50%) or more, including
ownership by trusts with substantially the same beneficial interests, of the
voting and equity rights of such person, firm, trust, corporation or other
entity or combination thereof or the power to direct the management of such
person, firm, trust, corporation or other entity or combination thereof.

 



Actinium-Consulting Agreement

Page 7 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

WHEREFORE, the parties hereto place their hands and seals:

 

Dragan Cicic   ACTINIUM PHARMACEUTICALS, INC.         /s/ Dragan Cicic   By: /s/
Sandesh Seth

 

Actinium-Consulting Agreement

Page 8 of 9 

 

 

Actinium Pharmaceuticals, Inc.

Confidential

 

SCHEDULE 1

 

SERVICES

 

1. Assist Company in understanding, analyzing and upgrading Actimab-A database

 

2. Assist with all business development activity as needed

 

3. Effectively transition projects set forth below to Company Dessignee

 

a. antiCD38-Ac225 preclinical program

b. venetoclax in combination with Actimab-A preclinical program

c. Astellas Fab fragments Ac225 labeling and preclinical development program

d. Actimab-A MDS expansion program

e. Actimab-A in transplant program

f. Iomab-B in combination with CAR-T program

g. Other as applicable

 

4. Advise the Company on matters regarding clinical and preclinical development,
such as experimental pathways, clinical trial designs, modifications in clinical
trials etc.

 

5. Provide medical and scientific input in regard to any regulatory questions
arising and advise on regulatory strategies in that respect

 

6. Advise the Company on certain manufacturing and quality control issues
related primarily to their potential implications regarding safety and efficacy
of Company’s drug candidates for both preclinical and clinical programs

 

7. Provide written reports as requested by the Company based on the data
provided from preclinical experiments and clinical trials

 

8. Provide presentations on all of the above if requested

 

9. Review reports and presentations on the above matters prepared by the Company
and provide inputs on the same

 

10. If requested, deliver presentations on the above matters to scientists,
potential and actual investors and/or other appropriate audiences

 

11. Liaise with relevant scientists and other opinion leaders on behalf of the
Company, if requested, to enable and/or facilitate their collaboration with the
Company

 

12. Assist the Company in discussions with potential and/or actual development
partners on both preclinical and clinical programs

 

13. Assist Company in preparing and filing patent applications related to all of
the above

 

14. Make appropriate introductions to outside parties to enable successful
transition and provide comprehensive list of contacts with contact information
related to above projects

 

 

Actinium-Consulting Agreement

Page 9 of 9 



 

